DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 	rejections set forth in this Office action:
	
		A patent for a claimed invention may not be obtained, notwithstanding that the claimed 			invention is not identically disclosed as set forth in section 102, if the differences between 			the claimed invention and the prior art are such that the claimed invention as a whole would 			have been obvious before the effective filing date of the claimed invention to a person 			having ordinary skill in the art to which the claimed invention pertains. Patentability shall not 		be negated by the manner in which the invention was made.

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 201071290 Y) in view of Peterson (US 20070158137 A1).
	Regarding claim 1, Zhong teaches:
A traction machine (lifting device, figure 1), comprising:
	one or more traction pulleys (transmission wheel 3, figure 1, both transmission wheels can be seen in figure 3);
	first and second fixed pulleys (guide wheels 4, figures 1 and 3) for changing directions of one or more traction ropes (transmission ropes 7, figure 1);
	the one or more traction ropes (transmission ropes 7, figure 1) driven by the one or more traction pulleys (3) and the first and second fixed pulleys; 
	Zhong does not teach:
wherein the first fixed pulley is provided with a sensor sensing member rotating with the fixed pulley;

	a controller in the traction machine that receives the detected rotation speed data and controls a rotation of the one or more traction pulleys according to the detected rotation speed data of the traction machine sensor,
	wherein the controller and the traction machine sensor detect whether the one or more traction ropes are slipping or whether an operating speed is normal, and in response to detecting the traction machine has an abnormal operation, stop the abnormal operation of the traction machine.
	However, Peterson teaches:
wherein the first fixed pulley (driving wheel 10, figure 3) is provided with a sensor sensing member (bores 19, figure 3) rotating with the first fixed pulley (10);
	a traction machine sensor (sensing means 25, figure 3) is arranged beside the first fixed pulley (10), the traction machine sensor (25) configured to detect a rotation speed of the sensor sensing member, and send the detected rotation speed data to the traction machine; 
	a controller (controlling means 26, figure 3) in the traction machine that receives the detected rotation speed data and controls a rotation of the one or more traction pulleys according to the detected rotation speed data of the traction machine sensor (“when the driving wheel 10 rotates this is sensed by the sensing means which in turn transmits corresponding pulses to controlling means 26… the frequency of pulses depend on the rotational speed of the driving wheel 10, which in accordance with the invention is utilized to control the starting and stopping of the motor 8” paragraph [0049], lines 12-20),
	wherein the controller and the traction machine sensor detect whether the one or more traction ropes are slipping or whether an operating speed is normal (the sensor 25 transmits pulses to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor and controller system of Peterson with the traction machine taught by Zhong to switch the drive of the traction machine off and on under set conditions and ensure the safety of the passenger using the lifting machine.

	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 201071290 Y) in view of Peterson (US 20070158137 A1) and further in view of Liu et al. (CN 204111089 U).
	Regarding claim 2 Zhong and Peterson teach, 
The traction machine of claim 1.
	Zhong and Peterson do not teach:
wherein the controller of the traction machine is connected to a bus of the controller, and the bus of the controller is provided with a resistance module.  
	However, Liu et al. teach:
A traction machine with a control unit (host control unit 2, figure 2), 


    PNG
    media_image1.png
    322
    331
    media_image1.png
    Greyscale

Image 1: Section of figure 2, CN 204111089 U, annotated by Examiner
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bus and frequency converter taught by Liu et al. with the traction machine taught by Zhong and Peterson to provide over speed safety protection. The controller of Peterson is only described generically, it would be an obvious upgrade to include the features of Liu et al. to control voltage transmission between the sensor and the controller.
	Regarding claim 3 Zhong and Peterson teach, 
A lifting equipment (lifting device, figure 1, Zhong) comprising the traction machine of claim 1; wherein the lifting equipment further comprises a climbing member (ladder 8, figure 1, Zhong), and a lifting vehicle (frame 11, figure 1, Zhong).
	Zhong and Peterson do not teach:
a guide rail that is arranged on the climbing member.

a guide rail (rail B, image 2, below), and wherein the guide rail is arranged on the climbing member (ladder C, image 2, below).  

    PNG
    media_image2.png
    659
    372
    media_image2.png
    Greyscale

Image 2: Figure 2, CN 204111089 U, annotated by Examiner

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the guide rail taught by Liu et al. on the lifting equipment taught by Zhong and Peterson to secure the lifting vehicle to the climbing member and prevent lateral movement.

	Claims 4, 5, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 201071290 Y) in view of Peterson (US 20070158137 A1), in view of Liu et al. (CN 204111089 U) as applied to claim 3 above, and further in view of Szlachcikowski et al. (EP 2514486 A2).
Regarding claim 4, Zhong, Peterson, and Liu et al. teach:
The lifting equipment of claim 3, wherein the guide rail (slide rail 20, Liu et al.) is provided with a closing groove extending along a longitudinal direction of the guide rail (see figure 1),
	Zhong, Liu et al., and Peterson do not explicitly teach:
An anti-falling device.
	However, Szlachcikowski et al. teach:
an anti-falling device (arresting device 20, figure 2) capable of ascending and descending along the guide rail (guide rail 22, figure 2) is mounted on the lifting vehicle (arresting device 20 has means for attaching to a body movable vertically along the guide rail), the anti-falling device comprises an anti-falling main body (basic element 56, shown in figure 5) embedded in the closing groove (see figure 2), the anti-falling main body (56) is provided with first rollers (upper rollers 44, figure 2) in the closing groove and capable of sliding along an inner wall of the closing groove (see figure 2), wherein the anti-falling device further comprises a second roller (guide roller 46, figure 2) arranged at an opening of the closing groove and capable of sliding along the opening (guide roller 46 slides along opening of guide rail 22).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arresting device roller structure taught by Szlachcikowski et al. with the traction machine taught by Liu et al. and Peterson to keep the traction machine in proper position on the guide rail and prevent unwanted lateral movement.
	Regarding claim 5, Szlachcikowski et al. further teach:
wherein a number of the first rollers is at least two (two upper rollers 44 shown, figure 2), and the first rollers are mounted on both sides of the anti-falling main body (56) through a 28first roll shaft (axle 76, shown in figure 3), wherein the second roller (46) is mounted to a front surface of the anti-falling main body through a second roll shaft (shown in figure 3, not labeled), and the second roll shaft is perpendicular to the first roll shaft (guide roller 46 is mounted perpendicular to upper rollers 44).  
claim 16, Liu et al. further teaches:
wherein one side (back side of rail B, image 2, above) facing the climbing member (ladder C, image 2, above) of the guide rail is provided with friction protrusions (extensions of rail B that project horizontally to contact ladder C, shown at the top of image 1, above).  
	Regarding claim 17, Liu et al. further teaches:
wherein a top portion of the guide rail (rail B, image 2, above) is mounted with guiding pulleys (pulleys D, image 2, above) for a traction rope (rope E, image 2, above) and a bottom portion of the guide rail is provided with a tensioning device (tensioner F, image 2, above) for the traction rope.  
	Regarding claim 19, Liu et al. further teaches:
wherein a double-hand switch (start switch 7-1, figure 2) is provided on the lifting vehicle.  

	Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 201071290 Y) in view of Peterson (US 20070158137 A1) in view of Liu et al. (CN 204111089 U) as applied to claim 3 above, and further in view of Rinklake (EP 1820539 A1).
	Regarding claim 9, Zhong, Peterson, and Liu et al. teach:
The lifting equipment of claim 3.
	The combination does not explicitly teach:
a stall braking device.
	However, Rinklake teaches:
a stall braking device (fall arrester, figure 2), the stall braking device comprises a speed-limiting assembly (first wheel 12, second wheel 14, first axis 20, catches 28, spring means 30, pin 42, figure 2, some components only shown in figure 1) and a safety protection assembly (latch 16, leaf spring 34, figure 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fall arrester (stall braking device) taught by Rinklake on the lifting 
	Regarding claim 10, Rinklake further teaches:
wherein the speed-limiting assembly comprises a speed measuring wheel (first wheel 12, figure 2), a centrifugal block (catches 28, figure 2) and a braking cam (second wheel 14 and pin 42, figure 1), wherein the centrifugal block is fixed to the speed measuring wheel and rotates with the speed measuring wheel (catches 28 rotate with first wheel 12), and when a rotation speed of the speed measuring wheel is not less than a 29set speed, the centrifugal block opens and connects the braking cam so as to drive the braking cam to rotate (see machine translation, paragraph [0019] ll. 8-10, “the centrifugal clutch produces a non-rotatable connection between the first wheel 12 and the second wheel 14 when the rotational speed of the first wheel 12 exceeds a predetermined value.”).  
	Regarding claim 15, Rinklake further teaches:
wherein the safety protection assembly (latch 16, leaf spring 34, figure 2) comprises a locking block (latch 16) hinged on the lifting vehicle, wherein when the lifting vehicle operates normally, the locking block compresses a spring (leaf spring 34), and wherein when the lifting vehicle stalls, the spring ejects the locking block so that the locking block is embedded in a locking hole (“recess” not shown, paragraph [0020], line 3 of the provided machine translation) of the guide rail (securing device 26, figure 2).  

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (CN 201071290 Y) in view of Peterson (US 20070158137 A1), in view of Liu et al. (CN 204111089 U), in view of Szlachcikowski et al. (EP 2514486 A2) as applied to claim 4 above, and further in view of Pohlman (US 3908801 A).
	Zhong, Peterson, Liu et al., and Szlachcikowski et al. teach:
The lifting equipment of claim 4.
	The combination does not teach:

	However, Pohlman teaches:
wherein the lifting vehicle (car 30, figure 1) is connected to the one or more traction ropes (cable 60, figure 1), and the climbing member (track 14, figure 1) is provided with a traction rope protection assembly (guide sheaves 68 and brackets 22, figure 3, bracket placement shown in figure 1), wherein the traction rope protection assembly comprises idler rollers (guide sheaves 68) and a mounting bracket (bracket 22) for mounting the idler rollers to the climbing member (14), and wherein a rotation direction of the idler rollers is perpendicular to a lifting direction of the one or more traction ropes (axis of rotation is perpendicular to the lifting direction), and the idler rollers are between the climbing member and the one or more traction ropes (see figure 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include guide sheaves as taught by Pohlman with the lifting equipment taught by Zhong, Peterson, Liu et al., and Szlachcikowski et al. to keep the ropes in desired position and prevent the ropes from contacting the climbing member.


Allowable Subject Matter
	Claims 6-8, 11-14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose or render obvious all of the limitations of claim 6, particularly the sequential placement of the features (main body, second roller, positioning sleeve, and wear plate) on the second roll shaft. Claims 7-8 depend on claim 6. Additionally, prior art does not teach all of the limitations of claim 11. Particularly the centrifugal block of the speed-limiting assembly connecting the transmission shaft through a transmission sleeve when opened. Claims 12-14 depend on claim 11. Regarding claim 20, the prior art of 

Response to Arguments
	Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. On pages 9-11 of the Remarks, Applicant argues that the combination of Zhong and Peterson fails to teach every limitation of amended claim 1. Particularly, the function of the sensor and controller taught by Peterson and the practicality of combining with the traction machine of Zhong. Examiner respectfully disagrees. In response to applicant's argument on page 11, lines 10-14 that the sensor and controller of Peterson does not meet the claimed limitation, “wherein the controller and the traction machine sensor detect whether the one or more traction ropes are slipping or whether an operating speed is normal,”.   The structure of Peterson (sensing means 25, bores 19, and controlling means 26) detects slipping of the traction ropes and whether the operating speed is normal based on the frequency of the pulses and the corresponding rotational speed of the pulley 10, as well as starting and stopping the motor, which would stop abnormal operation of the traction machine.
	On pages 11-13 Applicant argues that the dependent claims rejected under U.S.C. 103 are patentable based on their dependency from claim 1. This argument is rendered moot based on the rejection of independent claim 1. 

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654